FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending, with claims 10-14 and 18-21 having previously been withdrawn. Claims 1-9 and 15-17 are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites “the boat operable to traverse along a main direction of the horizontal anchoring system… the axial rotation being about a main cylinder axis of each of the oyster containers, which is generally perpendicular to the main direction.” Especially in light of applicant’s disclosure, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter (see applicant’s FIG. 8). For purposes of examination, it is presumed that the claim language is meant to say: (i) the horizontal anchoring system extends in a first direction from the water to the boat; (ii) the direction of travel of the boat is generally perpendicular to the first direction; and (iii) the main cylinder axis of each of the oyster containers is generally perpendicular to the first direction. 
Independent claim 15 recites “the axial rotation being about a main cylinder axis, of said each oyster container, which is generally perpendicular to a direction of travel of the boat.”  In light of applicant’s disclosure, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter. Specifically, FIG. 8 of applicant’s disclosure appears to show that the main cylinder axis of each of the oyster containers is generally parallel to the main direction of travel of the boat. Accordingly, claims 1 and 15, along with dependent claims 2-9 and 16-17, are rejected under 35 U.S.C. 112(b). For purposes of examination, the claim is being interpreted to mean the main cylinder axis of said each oyster container is generally parallel to a direction of travel of the boat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication No. 2014/0083365 to McShane (“McShane”) in view of U.S. Patent No. 3,909,971 to Wilde (“Wilde”) and U.S. Patent No. 5,400,745 to Saxby (“Saxby”).
Regarding claim 1, McShane teaches an oyster aquaculture system comprising: a set of one or more generally cylindrical, hollow oyster containers (2) for disposal in water and; and a container handling device (26, 28) for mounting on a boat (18, FIG. 5; ¶ [0027]), the boat operable to traverse along a main direction of the horizontal anchoring system (FIG. 5; ¶ [0025]), the container handling device having a ramp (¶ [0030], teaching a chute) and an operating area (26, 28; FIG. 5; ¶ [0027]). 
McShane does not explicitly teach the oyster containers are configured for an axially rotatable coupling to respective locations along a horizontal anchoring system to facilitate an axial rotation of each of the oyster containers, the axial rotation being about a main cylinder axis of each of the oyster containers, which is generally perpendicular to the main direction, the axial rotation causing an oyster tumbling action.
Wilde teaches an oyster aquaculture system, including oyster containers (14) that are configured for an axially rotatable coupling to respective locations along a horizontal anchoring system (20, FIGS. 1b-4; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McShane such that the oyster containers are configured for an axially rotatable coupling to respective locations along a horizontal anchoring system, as taught by Wilde, in order to facilitate the user in handling the containers (see, e.g., Wilde at FIGS. 1a-1b; Col. 2, lines 42-66; Col. 5, lines 19-25). The combined teachings of McShane and Wilde would thus provide oyster containers that are configured for an axially rotatable coupling to respective locations along a horizontal anchoring system to facilitate an axial rotation of each of the oyster containers, the axial rotation being about a main cylinder axis of each of the oyster containers, which is generally perpendicular to the main direction, the axial rotation causing an oyster tumbling action (McShane at FIG. 5 and Wilde at FIGS. 1b-4).
The combination of McShane and Wilde teaches a ramp (McShane at ¶ [0030], teaching a chute), but it does not explicitly teach the ramp is configured to receive and raise each of the oyster containers in turn upward from water into the operating area as the boat traverses along the main direction.
Saxby teaches an oyster aquaculture system, including a ramp (62) that is configured to receive and raise each of the oyster containers in turn upward from water into the operating area as the boat traverses along the main direction (Col. 4, lines 34-49; FIGS. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the McShane and Wilde combination such that the ramp is configured to receive and raise each of the oyster containers in turn upward from water into the operating area as the boat traverses along the main direction, as taught by Saxby, in order to facilitate the user in handling the containers. 
Regarding claim 2, the combination of McShane, Wilde, and Saxby teaches wherein each of the oyster containers includes a first traction surface circumferentially disposed on an outer surface thereof, and wherein the operating area includes a second traction surface configured to engage with the first traction surface to impart the axial rotation to the oyster container during traversal (McShane at FIGS. 1-5; ¶¶ [0017], [0027]-[0028]).
Regarding claim 3, the combination of McShane, Wilde, and Saxby teaches wherein the first traction surface and the second traction surface are ridged surfaces (McShane at FIGS. 1-5; ¶¶ [0017], [0027]-[0028]).
Regarding claim 4, the combination of McShane, Wilde, and Saxby teaches wherein the second traction surface comprises one or more conveyors configured to move opposite to a direction of motion of the oyster container during traversal (McShane at FIG. 5; ¶¶ [0027]-[0028]).
Regarding claim 5, the combination of McShane, Wilde, and Saxby teaches each and every element of claim 1 as discussed above, and Saxby further teaches wherein the operating area comprises a de-fouling bath (82) configured to receive each of the oyster containers in turn and to hold and soak the oyster container for de-fouling thereof (Col. 5, lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the McShane, Wilde, and Saxby combination and further include the de-fouling bath, as taught by Saxby, in order to more effectively clean the oysters.
Regarding claim 6, the combination of McShane, Wilde, and Saxby teaches wherein the ramp is separate from the operating area, or wherein the ramp and the operating area are at least partially integrated (McShane at ¶ [0030]; Saxby at FIGS. 10-11).
Regarding claim 7, the combination of McShane, Wilde, and Saxby teaches wherein the horizontal anchoring system comprises a pair of lines which are generally parallel to one another and anchored at each end, each of the oyster containers being axially rotatably coupled at opposite ends to both of the pair of lines (Wilde at FIGS. 1b-4; McShane at FIGS. 3 and 5; also not that the horizontal anchoring system is not positively claimed).
Regarding claim 8, the combination of McShane, Wilde, and Saxby teaches wherein the container handling device further comprises a pair of line guides disposed overtop of the ramp and the operating area, the pair of line guides configured to receive and guide the pair of lines overtop of the container handling device as the boat traverses along the main direction (Wild at 22, FIG. 2; see also McShane at 22, 24, FIG. 5, ¶ [0027]; also not that the horizontal anchoring system is not positively claimed).
Regarding claim 9, the combination of McShane, Wilde, and Saxby teaches wherein the container handling device further comprises one or more line haulers configured to grip a respective one or more of the pair of lines or another line parallel and co-anchored with the pair of lines, the one or more line haulers configured to move along said gripped lines or said gripped another line to move the boat (McShane at 30, FIG. 5; ¶ [0031]; also not that the horizontal anchoring system is not positively claimed).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McShane in view of Saxby.
Regarding claim 15, McShane teaches a container handling device for an oyster aquaculture system, the container handling device for mounting on a boat and configured to receive and handle a set of generally cylindrical and hollow oyster containers (FIG. 5), the container handling device comprising: a ramp configured for engaging the oyster containers (¶ [0030], teaching a chute); and an operating area (26, 28) including a surface (28) configured to engage with an outer surface of each oyster container during traversal through the operating area, the engagement imparting an axial rotation to said each oyster container (FIG. 5; ¶ [0027]), the axial rotation being about a main cylinder axis, of said each oyster container, which is generally parallel to a direction of travel of the boat when handling the set of oyster containers, the axial rotation causing an oyster tumbling action (FIG. 5; ¶ [0027]).
Wilde does not explicitly teach the ramp is configured for raising each of the oyster containers in turn upward out of water. 
Saxby teaches an oyster handling device including a ramp (62) that is configured for raising each of the oyster containers in turn upward out of the water (Col. 4, lines 34-49; FIGS. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McShane such that the ramp is configured for raising each of the oyster containers in turn out of the water, as taught by Saxby, in order to facilitate the user in handling the containers. 
Regarding claim 16, the combination of McShane and Saxby teaches wherein the surface in the operating area is a traction surface configured to engage with the outer surface of each oyster container (McShane at FIG. 5; ¶ [0027]).
Regarding claim 17, the combination of McShane and Saxby teaches wherein the surface in the operating area comprises one or more conveyors configured to move opposite to a direction of motion of each of the oyster containers during traversal (McShane at FIG. 5; ¶ [0027]).
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection.
It is noted that the Office assumes applicant intended to say, in both the Remarks and the claims filed June 30, 2022, the main cylinder axis of said each oyster container is generally parallel to a direction of travel of the boat. Otherwise, previously relied upon Saxby shows the main cylinder axis of said each oyster container is generally perpendicular to a direction of travel of the boat.
In light of the amendments to the claims filed June 30, 2022, claims 1-9 are now rejected under 35 U.S.C. 103 as being unpatentable over McShane in view of Wilde and Saxby; and Claims 15-17 are now rejected under 35 U.S.C. 103 as being unpatentable over McShane in view of Saxby. Thus, applicant’s arguments are moot. As discussed above, the combination of McShane in view of Wilde and Saxby teaches each and every element of independent claim 1, while the combination of McShane and Saxby teaches each and every element of independent claim 15. 
The claims have been given their broadest reasonable interpretation in light of the specification, as set forth in MPEP 2111. Claims 1-9 and 15-17, as currently written, do not require a horizontal anchoring system. The Office notes that if applicant were to amend independent claims 1 and 15 to require the horizontal anchoring system and particular structural features thereof (e.g., features directed to how the horizontal anchoring system is axially rotatably coupled to each of the oyster containers to facilitate axial rotation of each of the oyster containers), this would likely advance prosecution. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            

/MAGDALENA TOPOLSKI/            Primary Examiner, Art Unit 3619